DETAILED CORRESPONDENCE
This Office action is in response to amendment filed December 8, 2021.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 17 - 24, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitation R1 is a single bond or a 2n-valent group, and the claim also recites R1 is a group comprising an iodine which is the narrower statement of the range/limitation and iodine cannot be a single bond. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 9 is a resin now comprising a compound of claim 1, however a resin contains monomers, comonomers, and/or repeating units, thus the claim as now presented is unclear as to the components in a resin wherein the resin comprises a “compound”.
Correction is necessary.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13, 17-24, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over HATAKEYAMA et al (2013/0056654) in view of ECHIGO et al (2014/038615).
The claimed invention recites the following:

    PNG
    media_image1.png
    461
    660
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    64
    611
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    93
    654
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    86
    652
    media_image4.png
    Greyscale

	HATAKEYAMA et al cited in the IDS of October 28, 2021 disclose a novolak resin formulated with a resin having an acid-labile group having a cyclic structure, wherein the novolak resin having the following repeating unit seen in paragraph [0027], page 3:

    PNG
    media_image5.png
    221
    395
    media_image5.png
    Greyscale

This unit meets the claimed compound/structure seen in claims 1 and 12.  The R7 can be a halogen substituent, which include four conventional elements such as fluorine, chlorine, iodine and bromine used in resins.
	The reference lacks a reference to iodine in a divalent group, however has teaches fluorine on page 28, paragraph [0094], shown here:

    PNG
    media_image6.png
    174
    303
    media_image6.png
    Greyscale

	ECHIGO et al disclose a purification method in paragraph [0117] – [0119] as seen below:
    PNG
    media_image7.png
    539
    421
    media_image7.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to substitute known halogens such as iodine, chlorine and bromine for R7 with the reasonable expectation of having a photoresist composition which is excellent pattern profile, adhesion, implantation characteristics onto a non-planar substrate and ion implantation resistance.
It also would have been prima facie
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

				/John S Chu/                                                            Primary Examiner, Art Unit 1737                                                                                                                                            J. Chu
March 7, 2022